Case 9:20-md-02924-RLR Document 2941-1 Entered on FLSD Docket 03/04/2021 Page 1 of 1




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

    IN RE: ZANTAC (RANITIDINE)                                                      MDL NO 2924
    PRODUCTS LIABILITY                                                               20-MD-2924
    LITIGATION
                                                           JUDGE ROBIN L ROSENBERG
                                                   MAGISTRATE JUDGE BRUCE REINHART
    __________________________________/

    THIS DOCUMENT RELATES TO: ALL CASES

             [PROPOSED] ORDER GRANTING PLAINTIFFS’ UNOPPOSED
         MOTION TO FILE UNDER SEAL UNREDACTED VERSION OF EXHIBITS
        SUBMITTED IN CONJUNCTION WITH PLAINTIFFS’ DISCOVERY DISPUTE
               SUBMISSION PER PTO 32 FOR MARCH 2, 2021 HEARING

            THIS CAUSE came before the Court on Plaintiffs’ Unopposed Motion to File Under Seal

    Unredacted Version of Exhibits Submitted in Conjunction with Plaintiffs’ Discovery Dispute

    Submission Per PTO 32 for March 2, 2021 Hearing. [DE # ___]. Having reviewed the Unopposed

    Motion, and being otherwise fully advised in the premises, it is hereby ORDERED and

    ADJUDGED that the Unopposed Motion is GRANTED. Plaintiffs are authorized, pursuant to

    Southern District of Florida Local Rule 5.4(b), to file an unredacted version of the exhibits to

    Plaintiffs’ Opposition to the Generic Defendants’ Motions for Protective Orders under seal.

    Pursuant to Southern District of Florida Local Rule 5.4(b)(1), the unredacted version of these

    exhibits shall remain sealed until entry of an Order overruling the designation of materials

    referenced therein as Confidential Information or Highly Confidential Information or the duration

    of this litigation, whichever occurs first.

            DONE and ORDERED in Chambers, West Palm Beach, Florida, this ____ day of

    March 2021.


                                                  BRUCE E. REINHART
                                                  UNITED STATES MAGISTRATE JUDGE
